Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “released position”, “unfastened position”, a first end portion of the U-shaped cantilever member”, and “a second end portion of the U-shaped cantilever member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The examiner interprets “a first plastic component” to be “a plastic first housing portion 4”.
The examiner interprets “a second plastic component” to be “a plastic second housing portion 8”.
The examiner interprets “a plastic lock mechanism” to be “a plastic push-to-lock locking mechanism 5”.

Applicant should match the nomenclature across the specification, the nomenclature in the “SUMMARY OF THE INVENTION” does not match the numbered nomenclature in the “DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS” which made examining the claims difficult and confusing in light of the disclosed specification, such as the above stated claimed limitations.

Appropriate correction is required.
Claim Objections
Claim 1 and 13 are objected to because of the following minor informalities:
Claim 1, line 8 “an U-shaped”. The examiner interprets “an U-shaped” to be “a U-shaped”.
Claim 13, line 3 “a plastic arrangement”. The examiner interprets “a plastic arrangement” to be “said plastic arrangement”.
Claim 13, line 4 “a first plastic component”. The examiner interprets “a first plastic component” to be “said first plastic component”.
Claim 13, line 5 “a second plastic component”. The examiner interprets “a second plastic component” to be “said second plastic component”.
Claim 13, line 6 “a plastic lock mechanism”. The examiner interprets “a plastic lock mechanism” to be “said plastic lock mechanism”.

 Appropriate correction is required.

claim 13 includes all the limitations of claim 1 and therefor already claims what is being claimed in claim 13, and as follows:
a plastic arrangement according to claim 1 comprising:
a first plastic component,
a second plastic component, and 
a plastic lock mechanism for fastening the second plastic component to the first plastic component.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3,: the limitation “a first end portion of the U-shaped cantilever member is pushed away from a second end portion of the U-shaped cantilever member for placing the plastic lock mechanism in the locked position” is unclear and confusing because the claimed limitation contradicts the following statement in the disclosed specification “The user then pushes the second end 61 of the second arm member 44 away from the first end 53 of the first arm member 43 to place the locking mechanism 5 in the locked position”. The disclosed specification does not clarify what exactly the applicant means by the claimed limitation “a first end portion of the U-shaped cantilever member” and the claimed limitation “a second end portion of the U-shaped cantilever member”, the disclosed specification and drawing do not explain and show “a first end portion of the U-shaped cantilever member” and “a second end portion of the U-shaped cantilever member”. For the purpose of examination, the examiner interprets the limitation “a first end portion of the U-shaped cantilever 

Regarding claim 4, the limitation “a first end portion of the U-shaped cantilever member is pushed towards to a second end portion of the U-shaped cantilever member for placing the plastic lock mechanism in the released position” is unclear and confusing because the claimed limitation contradicts the following statement in the disclosed specification “to place the locking mechanism 5 from the locked position to the released position, the user pushes the second end 61 of the second arm member 44 towards the first end 53 of the first arm member 43”. The disclosed specification does not clarify what exactly the applicant means by the claimed limitation “a first end portion of the U-shaped cantilever member” and the claimed limitation “a second end portion of the U-shaped cantilever member”, the disclosed specification and drawing do not explain and show “a first end portion of the U-shaped cantilever member” and “a second end portion of the U-shaped cantilever member”. For the purpose of examination, the examiner interprets the limitation “a first end portion of the U-shaped cantilever member” to be “the second end 61 of the second arm member 44” while “a second end portion of the U-shaped cantilever member” to be “the first end 53 of the first arm member t43”.

Appropriate correction is required.
Claim 7 and 14 are rejected due to their dependency on rejected claims
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-7, 10-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harold T. Pehr (US-5137260-A), hereinafter Pehr,

Regarding claim 1, 
A plastic arrangement (col. 5, line 7-10 and line 32-33; container 1) comprising: 
a first plastic component (3), 
a second plastic component (2), and 
a plastic lock mechanism (figs. 4-5; 5 and 29, collectively) for fastening the second plastic component to the first plastic component, 
the plastic lock mechanism comprising: 
a first lock unit (5) comprising: 
an U-shaped cantilever member (30-35 collectively) being integrally connected to the second plastic component, 
a catch element (28 and 44 collectively) being integrally connected to the U-shaped cantilever member, and 
a catch element retention part (29 and 43 collectively) being integrally connected to the first plastic component, and 

a second lock unit (47 and 48, collectively) comprising: 
a protruding member (48) being integrally connected to the U-shaped cantilever member, and 
a protruding member retention part (47) being integrally connected to the first plastic component, wherein 
the plastic lock mechanism provides a released position (fig. 5) and a locked position (fig. 4), wherein Page 3 of 102016PO2119WOUSPATENT 

(col. 6, line 40-42; upper pawl 30 of latch tongue 28 moves a flexed-away position from the latch bar 29 to expose the gripping edge 43 as the shield edge 44 moves to a position by backing-away from under the latch bar 29), wherein the catch element is positioned such that the catch element retention part does not block the catch element and the protruding member is positioned such that the protruding member retention part does not hold the protruding member for unfastening the second plastic component from the first plastic component (fig. 5), 

in the locked position, the catch element is positioned in a fastened position (col. 6, Line 62-68; latch tongue 28 is placed in an up-standing position) wherein the catch element retention part blocks the catch element for fastening the second plastic component to the first plastic component (fig. 4), and 
the protruding member retention part holds the protruding member for keeping the catch element in the fastened position (fig. 4; snap bump 47 takes its position by latching into into snap slot 48 while shield edge 44 moves into its position underneath the latch bar 29 to be flush with the gripping edge 43 when tongue 28 is at its up-standing position).

Regarding claim 3, 
The plastic arrangement according to claim 1, wherein the plastic lock mechanism is adapted such that a first end portion of the U-shaped cantilever member (figs. 4-5; the end of upper pawl 30 next to latch tongue 28) is pushed away from a second end portion of the U-shaped cantilever member (figs. 4-5; the upper fulcrum end 35 as it connects to the side wall 8) for placing the plastic lock mechanism in the locked position (fig. 4).

Regarding claim 4, 
The plastic arrangement according to claim 1, wherein the plastic lock mechanism is adapted such that a first end portion of the U-shaped cantilever member (figs. 4-5; the end of the upper pawl 30 located above latch tongue 28) is pushed towards to a second end portion of the U-shaped cantilever member (figs. 4-5; the upper fulcrum end 35 as it connects to the side wall 8) for placing the plastic lock mechanism in the released position (fig. 5).

Regarding claim 5, 
The plastic arrangement according to claim 1, wherein in the locked position, the catch element retention part (29 and 43 collectively) blocks a plastic component unfastening movement of the catch element (fig. 4-5; the upwards movement of the latch tongue 28 along the vertical direction is blocked by the latch bar 29 and shield edge 44) in a first direction (Fig. 4-5; vertical direction along the length of the second plastic component 2), and wherein the protruding member retainer part (47) restricts a protruding member (48) unfastening movement of the protruding member (figs. 4-5; snap bump 47 prevents snap slot 48 and its snap tongue 28 from moving horizontally back towards the second plastic component 2) in a second direction (Figs. 4-5; horizontal direction along the width of the second plastic component 2).

Regarding claim 6, 
The plastic arrangement according to claim 5, wherein the second direction is perpendicular to the first direction (figs. 4-5; the vertical and horizontal directions extends at 90 degrees apart from each).

Regarding claim 7, 
The plastic arrangement according to claim 3, wherein the protruding member is positioned between the catch element and the first end portion of the U-shaped cantilever member (figs 4-5; the snap slot 48 is located between the shield edge 44 and the end of the upper pawl 30 that is above latch tongue 28).

Regarding claim 10,
The plastic arrangement according to claim 1 further comprising a deflection limiter part (17, 20, 28-29, 32, 37, 42, 44, 47-48 collectively) for restricting the movement of the U-shaped cantilever member (figs. 1-5).
Regarding claim 11, 
The plastic arrangement according to claim 1 further comprising a plastic living hinge (4) for connecting the first plastic component to the second plastic component (fig. 2).

Regarding claim 12, 
For the purpose of examination, the claimed phrase “produced by plastic injection moulding.” is being treated as a product by process limitation, where the “the first plastic component, the second plastic component, and the plastic lock mechanism” are the produced structures. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113

Pehr teaches the plastic arrangement according to claim 1., wherein the first plastic component, the second plastic component, and the plastic lock mechanism (figs. 4-5) are plastic.

Regarding claim 14, 
The plastic arrangement according to claim 4, wherein the protruding member is positioned between the catch element and the first end portion of the U-shaped cantilever member (figs 4-5; the snap slot 48 is located between the shield edge 44 and the end of the upper pawl 30 that is above latch tongue 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harold T. Pehr (US-5137260-A), hereinafter Pehr, In view of Tsukui Toshimitsu et al. (JP-H09136970-A), hereinafter Toshimitsu

Regarding claim 2, 
While Pehr teaches the plastic arrangement according to claim 1. But Pehr fails to teach wherein the first plastic component, the second plastic component, and the plastic lock mechanism comprise polypropylene material that is filled with talc.

Toshimitsu teaches the first plastic component, the second plastic component, and the plastic lock mechanism comprise polypropylene material (Abstract; para. 3-29; first and second synthetic resin, e.g. polypropylene, having different elongation, bending modulus, and weight) that is filled with talc (abstract; para. 3-29; inorganic filler e.g. talc).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plastic material used in the components that are disclosed by Pehr by using the molded synthetic resin product that is made by the injection molding of two mixed synthetic resins, including mixing two types polypropylene each of which has a specific elongation, weight, and bending modulus with a third synthetic resin that is selected from one of rubbers, elastomers and polyethylenes, the three materials are mixed and molded with an inorganic filler such as talc or calcium carbonate as disclosed by Toshimitsu because it is known in the art to use polypropylene resins and talc to manufacture a product with improved deflection that can resist cracking even when external forces are applied during assembly and costumer usage.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harold T. Pehr (US-5137260-A), hereinafter Pehr, In view of Charles A.  Pratt (US-0396429-A), hereinafter Pratt

Regarding claim 8, 
While Pehr teaches the plastic arrangement according to claim 1. But Pehr fails to teach wherein the protruding member comprises a disc element.

Pratt teaches the protruding member comprises a disc element (figs. 1-5; Disc I of a diameter corresponding to diameter of the curved guide arms of spring-catch G).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the protruding member as disclosed by Pehr by incorporating the disc-shaped protruding member as disclosed by Pratt because it is known in the art to manufacture frictional catches that are inexpensive, durable, easy to attach, with an adjustable disc and catch arms to safely and securely lock an enclosure and compensate for structural misalignment.

Regarding claim 9, 
Pehr as modified above teaches the plastic arrangement according to claim 8, wherein the protruding member retention part comprises a pair of retention arms (figs. 1-2 and 3; free curved ends of spring-catch G), the retention arms and the disc element provide a socket and ball connection mechanism (figs 1-2 and 3; the disc I moves into the free curved ends of the spring-catch G to form a socket and ball connection and to lock the enclosure).


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harold T. Pehr (US-5137260-A), hereinafter Pehr, 

Regarding claim 13, 
While Pehr teaches a plastic housing (a container having a flush latched hinged closure), the plastic housing comprising a plastic arrangement (figs. 1-5; container 1) according to claim 1 comprising: 
a first plastic component (3), 
a second plastic component (2), and 
a plastic lock mechanism (figs. 4-5; 5 and 29, collectively) for fastening the second plastic component to the first plastic component.

While Pehr teaches the structure of a plastic housing (a container having a flush latched hinged closure) that is used for dispensing prescription drugs. But Pehr is silent on an electronic component. 

One skilled in the art would understand the Pehr device would function equally as well for storing an electronic device as well as it does for the intended purpose of storing prescription drugs. 

Therefore, it would have been obvious for one of ordinary skill the art at the time the invention was made to use the plastic housing as disclosed by Pehr to store an electronic component since it is known that storing electronic devices in plastic housings adds to the protection of the electronic devices by increasing the safety and security of the electronic devices during the transportation and handling of the electronic devices.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as following:

Fred V. Honnold (US-3819294-A) teaches a propeller type fan that is self-location on a fan motor shaft. the fan is molded in one piece from suitable plastic material such as talc-filled polypropylene.  The invention avoids assembly problems such as loose blades and imbalance, and protects the motor shaft from corrosion.

Grace Mercado et al.  (US-20150210444-A1) teaches a container for holding granular product or powdered material. the invention includes a container, a latch, a plastic tub, and a lid. the invention provides a tamper proof a closure before the first opening.


Douglas S. Martin et al. (US-6761279-B1) teaches a package for viscous foodstuff that includes an injection blow-molded thermoplastic container and a push-on motion with resealable flip-up hinged lid. The invention provides for a moisture and oxygen-resistant mechanical seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675            
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675